UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1. Schedule of Investments. V2 Hedged Equity Fund SCHEDULE OF INVESTMENTS As of December 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS ― 99.4% AEROSPACE & DEFENSE ― 2.8% Honeywell International, Inc. $ AIR FREIGHT & LOGISTICS ― 3.0% United Parcel Service, Inc. Cl. B BANKS ― 2.9% U.S. Bancorp BEVERAGES ― 2.8% The Coca-Cola Co. CAPITAL MARKETS ― 2.6% Northern Trust Corp. CHEMICALS ― 5.1% Ecolab, Inc Praxair, Inc. Total Chemicals COMMUNICATIONS EQUIPMENT ― 2.7% QUALCOMM, Inc. DIVERSIFIED TELECOMMUNICATION ― 5.2% AT&T, Inc. Verizon Communications, Inc. Total Diversified Telecommunication ELECTRIC UTILITIES ― 6.2% Duke Energy Corp. Xcel Energy, Inc. Total Electric Utlities ENERGY EQUIPMENT & SERVICES ― 2.2% Schlumberger Ltd.^ FOOD PRODUCTS ― 2.8% Mondelez International, Inc. Cl. A Number of Shares Value HEALTH CARE EQUIPMENT & SUPPLIES ― 2.8% Abbott Laboratories $ HOTELS, RESTAURANTS & LEISURE ― 2.7% McDonald's Corp. HOUSEHOLD PRODUCTS ― 2.9% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES ― 2.8% Roper Industries, Inc. INSURANCE ― 6.0% Aon plc^ The Chubb Corp. Total Insurance IT SERVICES ― 2.7% Automatic Data Processing, Inc. MEDIA ― 3.0% Omnicom Group, Inc. MULTI-UTILITIES ― 3.0% Dominion Resources, Inc. OIL, GAS & CONSUMABLE FUELS ― 7.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Total Oil, Gas & Consumable Fuels PAPER & FOREST PRODUCTS ― 3.0% International Paper Co. PHARMACEUTICALS ― 8.0% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc Total Pharmaceuticals SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT ― 2.5% Microchip Technology, Inc. Number of Shares Value SPECIALTY RETAIL ― 3.1% The Home Depot, Inc. $ TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS ― 2.8% EMC Corp. TEXTILES, APPAREL & LUXURY GOODS ― 3.1% V.F. Corp. TOBACCO ― 2.6% Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS ― 2.8% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $238,546,351) $ Number of Contracts PURCHASED OPTIONS ― 0.1%* PUT OPTIONS ― 0.1% CBOE S&P 500 Index Exercise Price: $1,978, Expiration 1/7/2015 78 Exercise Price: $1,950, Expiration 1/21/2015 78 Exercise Price: $1,951, Expiration 2/2/2015 78 Total Put Options TOTAL PURCHASED OPTIONS (Cost $367,229) $ Number of Shares SHORT-TERM INVESTMENT ― 0.7% Invesco Short-Term Investments Trust Treasury Portfolio 0.01%** TOTAL SHORT-TERM INVESTMENT (Cost $1,654,018) $ TOTAL INVESTMENTS ― 100.2% (Cost $240,567,598) $ Liabilities in Excess of Other Assets ― (0.2)% ) TOTAL NET ASSETS ― 100.0% $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investment for federal income tax purposes at December 31, 2014, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. V2 Hedged Equity Fund Schedule of Options Written December 31, 2014 (Unaudited) Contracts Value CALL OPTIONS CBOE S&P 500 Index Exercise Price: $2,081, Expiration 1/6/2015 ) $ ) Exercise Price: $2,096, Expiration 1/8/2015 ) ) Exercise Price: $2,091, Expiration 1/13/2015 ) ) Exercise Price: $2,101, Expiration 1/20/2015 ) ) Exercise Price: $2,111, Expiration 1/27/2015 ) ) Exercise Price: $2,061, Expiration 2/4/2015 ) ) Exercise Price: $2,121, Expiration 2/10/2015 ) ) TOTAL CALL OPTIONS ) PUT OPTIONS CBOE S&P 500 Index Exercise Price: $1,871, Expiration 1/7/2015 ) ) Exercise Price: $1,889, Expiration 1/21/2015 ) ) Exercise Price: $1,871, Expiration 2/2/2015 ) ) TOTAL PUT OPTIONS ) TOTAL OPTIONS WRITTEN (Premiums received $1,676,098) $ ) V2 Hedged Equity Fund Schedule of Investments (continued) December 31, 2014 (Unaudited) Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities. An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level1 of the fair value hierarchy. Exchange traded options are valued at the composite mean price, which calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is principally traded. On the last trading day prior to expiration, expiring options may be priced at intrinsic value. The Fund may also use other Valuation Methods in certain instances, including broker quotes and the Black-Scholes Model. When these valuation methods are used, they are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of December 31, 2014: Description Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
